Order entered on October 30, 1959, denying motion for a further bill of particulars and to strike certain items in the bill of particulars furnished, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion to strike the reservations contained in items 6, 7 and 13(b) granted, with $10 costs. The motion for a further bill is granted as to items 7(b), (c), (d), (e), (f), (h), (i), (j), (I), as modified by striking therefrom the words “the basis upon which such claim is made; and an identification of the servants, agents and employees of the defendant Bronx Hospital over whom *590it is claimed that the defendant Weinstein was charged with supervision, direction and control”; items (p), (q), (r), (s), (u), (x), (z), (aa), (bb), (ee), (ff), (hh), and is otherwise denied. Such bill is to be served within 20 days after service of a copy of the order herein with notice of entry thereof. If respondent is unable to furnish any of the information required he may state his lack of knowledge by affidavit under oath in lieu thereof. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.